Citation Nr: 1415498	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-43 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the severance of service connection for right ear hearing loss for accrued benefits purposes was proper.


REPRESENTATION

Appellant represented by:	Robert Brown Jr, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse 



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served in the Army Reserves from March 1956 to March 1964 with a period of active service from January to August 1962.  The Veteran died during the pendency of this appeal and the substitute claimant is his surviving spouse.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which severed service connection for the Veteran's bilateral hearing loss disability, effective April 1, 2009.  The RO confirmed and continued severance of service connection for bilateral hearing loss in February and August 2009 decisions.  

In February 2012, the Veteran and the appellant provided testimony at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In March 2012, the Board remanded the claim of the propriety of severance of service connection for bilateral hearing loss for additional development.  

In August 2013, a Decision Review Officer (DRO) granted reinstatement of service connection for left ear hearing loss, effective April 1, 2009.  As the benefit sought with respect to the proprietary of severance of service connection for left ear hearing loss has been granted in full, that issue is no longer before the Board for appellate consideration.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary before the appellant's claim as to the proprietary of severance of service connection for a right ear hearing loss disability for accrued benefits purposes may be properly adjudicated.  

The appellant essentially contends that the Veteran had right ear hearing loss since he was exposed to acoustic trauma during active military service and that service connection for the Veteran's hearing loss disability was improperly severed based on inaccurate information provided to the audiologist who issued an independent medical opinion in September 2008.  Specifically, the appellant contends that the Veteran had profound right ear hearing loss prior to his June 1989 diagnosis with an acoustic neuroma and surgical removal of the same in September 1989.  

The Veteran's military noise exposure has been conceded by VA as his DD Form 214 for his active service from January to August 1962 shows that his military occupational specialty was a flash range crewman and that he was assigned to an artillery unit.  He was also awarded a Marksman (rifle) Badge and a 1 Year Driver Badge with Bar.  Service treatment records show that audiological testing was performed during enlistment examination in February 1962 for entrance into active military service, however, audiological testing was not performed on separation examination in June 1962.

The Veteran's service records currently associated with the claims file (service treatment records and DD Form 214) show that he served in the United States Army Reserves from approximately March 1956 to at least March 1964.  His DD Form 214 shows that in addition to his active service, he had 5 years and 9 months of prior "other service."  During VA audiological examination in July 2013, the Veteran indicated that he was "activated" for approximately one and a half years of his approximately nine years of Reserve military service.  

In that regard, the Veteran's service personnel records, to include any reserve service examinations dating from June 1962 to March 1964, have not been requested or associated with the claims file.  Also, although the Veteran testified that he sought audiological treatment with complaint of hearing loss two or three times during his active service at Fort Hood, there is no indication of this in his service treatment records currently associated with the claims file.  Given that the evidence of record suggests that the Veteran's right ear hearing loss disability may have been incurred in or caused or aggravated by acoustic trauma during a period of active/inactive duty for training purposes (ACDUTRA/INACDUTRA), additional development is necessary to obtain the Veteran's complete service personnel records, to include any reserve service examinations dating from June 1962 to March 1962 and to determine the exact dates of any period of ACDUTRA/INACDUTRA service.  Similarly, his complete service treatment records, to include reports of service examinations, must be requested from his last reserve unit of assignment.

The Veteran's statements and testimony of record also indicate that he received VA audiological treatment for bilateral hearing loss at the Oklahoma VAMC between 1962 and 1964 and/or within one year of his discharge from active military service in August 1962.  In June 2008 correspondence, the Oklahoma VAMC indicated that perpetual records at that facility date only to April 12, 1985.  There is no indication, however, that the a request for or search of archived and/or retired records dating from 1962 to 1985 has been made or completed.  As such, this must be accomplished on remand.   

The Veteran's statements and testimony also suggest that he underwent audiological testing during the course of his employment at the Bureau of Indian Affairs, which the Board observes is a Federal government agency, and prior to diagnosis with a right acoustic neuroma in 1989.  There is no indication that the Veteran's Federal employment personnel and medical records have been requested or obtained from the Office of Personnel Management.  As these records are potentially relevant to the claim, additional development is necessary to obtain them.

Finally, the Veteran was afforded VA audiology examinations with etiological opinions pertaining to his bilateral hearing loss in May 2008 and July 2012, and an independent VA medical opinion was obtained in September 2008.  The May 2008 VA examiner related the Veteran's bilateral hearing loss disability to acoustic trauma sustained during military service, however, the examiner did not acknowledge or address the Veteran's history of diagnosis and surgical removal of a right acoustic neuroma in 1989.  Both the December 2008 and July 2012 VA examiners opined that the Veteran's right ear hearing loss is less likely as not due to acoustic trauma during his active military service.  Both examiners attributed the Veteran's right ear hearing loss, at least in part, to his diagnosis and surgical removal of a right acoustic neuroma in 1989; however, neither examiner acknowledged or discussed the presence of right ear hearing loss on private and VA audiological evaluations in September 1984, April 1985, and October 1985 or the absence of any abnormal findings on VA CT of the Veteran's head in September 1985.  As such, the May and September 2008 and in July 2012 VA audiology opinions as to the etiology of the Veteran's right ear hearing loss are inadequate and an additional etiological opinion must therefore be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Contact all appropriate records repositories, to include the Army Human Resources Command (HRC) and the National Personnel Records Center (NPRC) and request the Veteran's complete service personnel records pertaining to his service in the Army Reserves from approximately March 1956 to March 1964, to specifically include documents identifying the dates of all periods of ACDUTRA and INACDUTRA service.

Also contact all appropriate records repositories, to include the Records Management Center (RMC), the NPRC, and the Veteran's last known Army Reserve unit (Btry C 140 Atry USAR and Btry C 1st TAB 140th Arty) and request his complete Reserve service medical records from March 1956 to March 1964, to include any Reserve service examinations, audiometric findings, physical profiles pertaining to impaired hearing, and clinical and/or inpatient treatment records from Fort Hood pertaining to an ear condition and hearing loss dated in 1962.  All pertinent follow-up must be undertaken.  If such records are unavailable or do not exist, obtain certification from the aforementioned source(s) stating such is the case (and the appellant and her attorney should be so advised).

2. If necessary to for obtainment of the dates of all periods of ACDUTRA/INACDUTRA during the Veteran's Reserve service, contact Veteran's National Guard personnel records, contact Defense Finance Accounting Services (DFAS) and request the Veteran's military pay records dating from March 1956 to March 1964 to identify all periods of such service.  All pertinent follow-up must be undertaken.  If such records are unavailable or do not exist, obtain certification from DFAS stating such is the case (and the appellant and her attorney should be so advised).

3. Contact all appropriate records repositories, to include the Office of Personnel Management (OPM), and request the Veteran's employment personnel and treatment records pertaining to his employment at the Bureau of Indian Affairs in Miami, Oklahoma, to include all records of audiological findings and evaluations during such employment.  All pertinent follow-up must be undertaken.  If such records are unavailable or do not exist, obtain certification from DFAS stating such is the case (and the appellant and her attorney should be so advised).

4. Contact the Oklahoma City VAMC and request all medical and audiological treatment records, to include numerical findings on all audiological evaluations, pertaining to the Veteran from 1962 to April 1985.  The request for such records must explicitly state that a search of all appropriate records repositories where archived and retired records are stored is conducted and that any response received must reflect that such search was conducted.  All pertinent follow-up must be undertaken.  If such records are unavailable or do not exist, obtain certification from the VAMC stating such is the case (and the appellant and her attorney should be so advised).

5. Once the above requested development is complete to the extent possible, refer the claims file, to include any relevant electronic records contained in Virtual VA and VBMS, to an audiologist for obtainment of an opinion as to the etiology of the Veteran's right ear hearing loss and whether such may have been incurred in or caused or aggravated by acoustic trauma due to military noise exposure during his active military service and any period of ACDUTRA/INACDUTRA service.  

Following a review of this remand directive and a complete review of the Veteran's claims file, to include the complete documented and reported history of his right ear hearing loss disability, the reviewer should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right ear hearing loss disability was associated with acoustic trauma during any period of ADCUTRA/INACDUTRA or active military service.

The reviewer must provide a rationale for any opinion provided and reconcile any opinion with any contradictory evidence of record.  The reviewer should cite to specific evidence in the file, if necessary.  He/she should discuss the rationale for all stated opinions, whether favorable or unfavorable.  In doing so, he/she should acknowledge that VA has conceded the Veteran's military noise exposure.  He/she should document and discuss the Veteran's lay contentions of record; history of pre- and post-service occupational and recreational noise exposure; all right ear audiometric findings during military service (following conversion of all service department audiometric findings dated prior to October 31, 1967, from ASA to ISO (ANSI) units); all post-service audiometric findings dating prior to surgical removal of a right acoustic neuroma in September 1989; and the significance or lack thereof of the absence of any abnormal findings on VA CT scan of the Veteran's head in September 1985.  

If the examiner is unable to offer the requested opinion, it is essential that he/she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

6. Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  The requested opinion must be reviewed to ensure that it is responsive to and in compliance with the directives of this remand and if not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the above, and any other development deemed necessary, readjudicate the appellant's claim as to the propriety of severance of service connection for right ear hearing loss for the purpose of accrued benefits.  If the benefit sought on appeal is not granted, provide the appellant and her attorney with a supplemental statement of the case.  An appropriate period of time should be allowed for an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


